140 Ga. App. 238 (1976)
230 S.E.2d 316
LITTLE et al.
v.
THOMPSON COMPANY et al.
52523.
Court of Appeals of Georgia.
Argued September 7, 1976.
Decided September 27, 1976.
Rehearing Denied October 28, 1976.
Victoria D. Little, for appellants.
Alston, Miller & Gaines, Ben F. Johnson, III, Wills, Catts & Ford, Warren Wills, Jr., N. Forrest Montet, Malcolm P. Smith, for appellees.
McMURRAY, Judge.
By its orders dated October 1, 3, and 13, 1975, the trial court granted certain orders and final judgments in favor of the defendants.
On October 30, 1975, plaintiffs filed their notice of appeal.
On November 19, 1975, a bill of cost for the preparation of the record for appeal was sent to appellants' attorney, who is also one of the appellants. This bill of cost was paid on January 14, 1976.
Defendants filed motions to dismiss the appeals on January 8, 1976. This motion was granted on March 9, 1976, and appellants appeal. Held:
1. "[T]he trial court may order the appeal dismissed when there has been an unreasonable delay in the transmission of the record to the appellate court, and it is *239 seen that such delay was inexcusable and was caused by the failure of a party to pay cost in the trial court or file pauper's affidavit. . ." Code Ann. § 6-809 (b) (Ga. L. 1968, pp. 1070, 1074). See also Code Ann. §§ 6-808 (a) (Ga. L. 1966, pp. 493, 497) and 24-2729; Taylor v. Whitmire, 234 Ga. 449, 450 (216 SE2d 310); Blanton v. Marchbanks, 139 Ga. App. 158 (1); Young v. Climatrol Southeast Dist. Corp., 237 Ga. 53 (226 SE2d 737).
2. In the trial court appellants attempted to show that the failure to promptly pay the cost of preparing the record for appeal was caused by the confusion arising from the receipt of an alleged erroneous cost bill from the clerk's office. Yet, counsel acknowledged a conversation with the clerk's office on November 21, 1975, the date of appellants' receipt of the bill of cost for preparing the record for appeal, in which the misunderstanding as to which of two cost bills received by the appellants was the correct bill of cost for preparing the record for appeal was cleared up. The further delay, until January 4, 1976, in paying the cost is attributed to the busy schedule of appellants' attorney. Under these circumstances shown by the record the trial court did not abuse its discretion in granting defendants' motion to dismiss the appeal.
Judgment affirmed. Marshall and Smith, JJ., concur.